     Case: 1:20-cv-00578 Document #: 3 Filed: 01/22/20 Page 1 of 4 PageID #:41

                                                                                                                     FILED
            [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
                                                                                                                        JAN 2     22020th
                             UNITED STATES DISTRICT COURT FOR THE                                ---             THoMAS G BRUToN
                                    N,RTHERN DrsrRrcr oF                        rllrNoia
                                                                                                             CTERK U,S. DISTRICT COURT
                                                                       IN FORMA PAUPERIS APPLICATION
                                                                       AND FINANCIAL AFFIDAVIT

     ?e,l alttrn
Plaintiff                                                            ,l:20-cv{0578
                                                                     Judge Manish S. Shah
                                                                     Mag'istrate Judge Young B' Kim
Dont;el          )t"tsi;rt *r ol                                     PC9
Defendant(s).

Instructions: Please answer every question. Do not leave any blanks. If the answer is "none" or
                                                                                y'
"not applicable (N/A)," write that response. Wherever a box is included, place a in whichever
box applies. If you need more space to answer a question or to explain your answer, attach an
additional page that refers to each such question by number and provide the additional
information. Please print or type your answers.

Application      ,r,
              Por l Cjrsort                                                      declare that I am tne         dpnintin
E petitioner E movant E (other                                                          ) in the
above-entitled case. This affidavit constitutes my application to proceed    E without fullT
prepayment of fees, or E in support of my motion for appointment of counsel, or EfUott. t
declare that I am unable to pay the costs of these proce';dings, and I believe that I am entitled to
the relief sought in the complaint/petition/motion/appe rl. In support of my application, I answer
the following questions under penalty of perjury.
                                                                                                                             I
l.       Are you currently incarcerated?                                                               EYes                 MNo
                                                                                                      (If "No"   go to question 2.)


         ID #:                              Name of prison or                          jail:
         Do you receive any payment from the institution?                                              E Yes                trNo
         Monthly amount:

                                                                                                       E   Yes
                                                                                                                            y',u"
2.       Are you currently employed?
         A.     If the answer is "yes,"state your:
                Monthly salary or wages.'
                Name and address of employer:

         B.         If the answer is"no,"state your:
                   Beginning and ending dates of last employment:
                   Last monthly salary or wages:

                   Name and address of employer:

3.       Are you married?                                                                              E Yes                     No
         If the answer is "yes", is your spouse currently employed?                                    E Yes                trNo
            llf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06/03/2016
     Case: 1:20-cv-00578 Document #: 3 Filed: 01/22/20 Page 2 of 4 PageID #:42


          [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]


        Spouse's Monthly salary or wages.'
               Name and address of employer:

4.       In addition to your income stated above in response to Question 2 (which you should not
         repeat here), have you or anyone else living at the same residence received more than
         $200 in the past twelve months from any of the following sources? Place a / next to
         ooYes"
                or'No" in each of the categories A through G , check all boxes that apply in each
         category, and fill in the twelve-month total in each category.

         A.     d su,uo o.         E wages                                                                Yes              tr   No
                Totalreceived in the last 12 months:              'v zLt
                Received by:

         B.     E Business, E profession or E other self-employment                                  EI   Yes              dNo
                Total received in the last 12 months:
                Received by:

         C.     E Rental income, E      interest or         E
                                                      dividends                                      E Yes                 dNo
                Total received in the last 12 months:
                Received by:

         D.     E  Pensions,      E
                                  socialsecurity,           E
                                                      annuities, life         E                      EI   Yes              dNo
                insurance,   tr
                              disability, E workers' compensation,
                El alimony or maintenance or           tr
                                                  child support
                Total received in the last 12 months:
                Received by:

         E.     tr   Gifts or     E inheritances                                                     il                    trNo
                Total received in the last l2 months:            NW).04                                   "",
                Received by: {arcnts

         F.     E Unemployment, E welfare, or E any other public                                     E    Yes              J*o
                assistance
                Total received in the last l2 months:
                Received by:

         G.     tr Any other sources (describe            source:                                  )E     Yes              /*"
                Total received in the last l2 months:
                Received by:

5        Do you or anyone else living at the same residence have more                                E    Yes              /*"
         than $200 in cash or checking or savings accounts?
         Total amount:
         ln whose name held:                             Relationship to you:




           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06/032016
        Case: 1:20-cv-00578 Document #: 3 Filed: 01/22/20 Page 3 of 4 PageID #:43


            [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]


6.        Do you or anyone else living at the same residence own any
          stocks, bonds, securities or other financial instruments?                                   E Yes                 /*"
          Property:                                   Current value:
          In whose name held:                                Relationship to you:

7   .     Do you or anyone else living at the same residence own any real estate (with or without a
          mortgage)? Real estate includes, among other things, a house, apartment, condomini;tm,
          cooperative, two-flat,        etc.                                                  No      E Yes                 tr
          Type ofproperty and address:
          Current value:                                  Equity:                       (Equity
          is the difference between what the property is worth and the amount you owe on it.)
          ln whose name held:                               Relationship to you:
          Amount of monthly mortgage or loan    payments:
          Name of person making payments:

8.        Do you or anyone else living at the same residence own any automobiles with a currynt
          market value of more than            STOOOZ                                       M No       E Yes
          Year, make and model:
          Current value:                                 Equity:                        (Equity is
          the difference between what the automobile  is worth and the amount  you owe on it.)
          Amount of monthly loan payments:
          In whose name held:                              Relationship to you:
          Name of    person making payments:

9.        Do you or anyone else living at the same residence own any boats, trailers, mobile homes
          or other items of personal property with a curent market value of more than $1000?                                 /
                                                                                                       E Yes                MNo
          Property:
          Current value:                                  Equity:                         (Equity
          is the difference between what the property is worth and the amount  you owe on  it.)
          Amount of monthly loan payments:
          In whose name held:                               Relationship to you:
          Name of person making    payments:

10.       List the persons who live with you who are dependent on you for support. State your
          relationship to each person and state whether you are entirely responsible for the person's
          support or theTspecific monthly amount you contribute to his or her support. If none,
          check here: M None.




11.       List the persons who do not live with you who are dependent on you for support. State
          your relationship to each person and state how much you contribute monthly to his or her
                    If none- check here: E None.
                                                                                                            Lo




            [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06/03/2016
    Case: 1:20-cv-00578 Document #: 3 Filed: 01/22/20 Page 4 of 4 PageID #:44


                                                                                                          that section.]
           [lf you need additional space for ANY section, please attach an additional sheet and reference


I declare under penalty of perjury that the above information is true and correct. I understand
that 28 U.S.C. g l9l5(e)(2)(A) states that the court shall dismiss this case atany time if the
court determines that my allegation of poverty is

Date:/- l5-2!)
                                                                      Signature of Applicant
                                                            ?o.l      Clsto',
                                                                      (Print Name)



NOTICE TO PRISOftf,f,$; In addition to the Certificate below.       a prisoner must also attach a
print-out from the institution(s) where he or she has been in custody durine the last six months
ihowine all receipts. expenditures and balances in the prisoner's prison orjail trust fund
accounts during that period. Because the law requires information as to such accounts covering
a full six months before you have filed your lawsuit, you must attach a sheet covering
transactions in your own account - prepared by each institution where you have been in custody
during that six-month period. As already stated, you must also have the Certificate below
comoleted bv an authorized officer at each institution.



                                                     CERTIFICATE
                                    (Incarcerated applicants onlY)
                          (To be completed by the institution of incarceration)

I certifu that the applicant named herein,                                I.D.#                    has
the sum of $                    on account to his/her credit at (name of institution)
                                     . I further certifu that the applicant has the following
securities to his/her credit:                   . I further certifu that during the past six months the
applicant's average monthly deposit was $                           . (Add all deposits from all
sources and then divide by number of months).

Date                                               Signature of Authorized Officer


(Print Name)




           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06/03/2016
